DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/15/21.
Claims 1-19 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/26/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 3/15/21 with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-3, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 20140301464 A1), in view of Hendry (U.S. Pub. No. 20180103199 A1).

Regarding to claim 1, 10 and 19:

10. Wu teach a method of encoding an image, the method comprising: determining motion-constrained region information: (Wu [0075] for an MCTS of a current picture, as part of the motion estimation, the motion estimator (550) can constrain motion vectors for blocks within the tile set so that the regions referenced by motion-compensated prediction processes fall within the same tile set in the reference picture(s))
determining motion information: (Wu [0075] if the current picture is predicted using inter-picture prediction, a motion estimator (550) estimates motion of blocks, sub-blocks or other sets of pixel values of the current picture of the input video signal (505) with respect to one or more reference pictures)
and performing inter prediction based on the motion-constrained region information and the motion information, (Wu [0112] it is possible to perform motion compensation for a given MCTS independent of the decoding of other tile sets or regions outside the MCTS. This is possible because inter-picture prediction is 
when the motion-constrained region information indicates that motion-constrained region is applied, (Wu [0130] FIG. 12 shows an example (1200) of transcoding for pictures with an MCTS. In FIG. 12, the encoder (1210) receives the input video signal (1205), tiles it to include a tile set A (as in FIG. 7b), and encodes the video. The encoder (1210) encodes tile set A as an MCTS. The encoder (1210) produces a coded video bitstream (1215) with encoded data for the entire picture, including tile set A as an MCTS. The coded video bitstream (1215) also includes MCTS control data)

Wu do not explicitly teach a configuration of motion-constrained region of a reference picture used for inter prediction is equal to a configuration of motion-constrained region of a current picture.

However Hendry teach a configuration of motion-constrained region of a reference picture used for inter prediction is equal to a configuration of motion-constrained region of a current picture. (Hendry [0164] temporal inter-prediction can be performed in a tile-based manner. For example, a motion-constrained tile at a particular location in a picture can only be coded using one or more tiles at the same location in other pictures. Only the region of a reference picture that is within the particular tile location can be used to encode or decode the tile at that location in a current picture. For example, the tiles at a location (0, 0) in the pictures 1302a, 1302b through 1302n can 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, further incorporating Hendry a configuration of motion-constrained region of a reference picture used for inter prediction is equal to a configuration of motion-constrained region of a current picture. This functionality will improve efficiency.

Regarding to claim 2:

2. Wu teach the method of claim 1, wherein the motion-constrained region represents a region where independent decoding process is performed. (Wu [0112] it is possible to perform motion compensation for a given MCTS independent of the decoding of other tile sets or regions outside the MCTS)

Regarding to claim 3:

3. Wu teach the method of claim 1, wherein the configuration of motion-constrained region includes a number of motion-constrained regions and a location for each of the motion-constrained regions. (Wu [0119] an encoder can 

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 20140301464 A1), in view of Hendry (U.S. Pub. No. 20180103199 A1), further in view of Hannuksela (U.S. Pub. No. 20200260071 A1).

Regarding to claim 4:

4. Wu teach the method of claim 1, Wu do not explicitly teach when a reference sample value outside the motion-constrained region is required for the inter prediction, wherein the inter prediction is performed by using a sample value for a boundary of the motion-constrained region adjacent to the outside the motion-constrained region instead of the reference sample value outside the motion-constrained region.

However Hannuksela teach when a reference sample value outside the motion-constrained region is required for the inter prediction, wherein the inter prediction is performed by using a sample value for a boundary of the motion-constrained region adjacent to the outside the motion-constrained region
instead of the reference sample value outside the motion-constrained region. (Hannuksela [0107] it is noted that sample locations used in inter prediction may be saturated by the encoding and/or decoding process so that a location that would be outside the picture otherwise is saturated to point to the corresponding boundary sample of the picture. Hence, if a tile boundary is also a picture boundary, in some use cases, encoders may allow motion vectors to effectively cross that boundary or a motion vector to effectively cause fractional sample interpolation that would refer to a location outside that boundary, since the sample locations are saturated onto the boundary. In other use cases, specifically if a coded tile may be extracted from a bitstream where it is located on a position adjacent to a picture boundary to another bitstream where the tile is located on a position that is not adjacent to a picture boundary, encoders may constrain the motion vectors on picture boundaries similarly to any MCTS boundaries)

The motivation for combining Wu and Hendry as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, further incorporating Hendry and Hannuksela to incorporate the inter prediction is performed by using a sample value for a boundary of the motion-constrained region adjacent to the outside the motion-constrained region instead of the reference sample value outside the motion-constrained region. This functionality will improve efficiency.

Regarding to claim 5-7, 9 and 11-18:

Cancelled.

Regarding to claim 8:

8. Wu teach the method of claim 1, Wu do not explicitly teach wherein the deriving motion information comprises: constructing a motion information candidate list and deriving the motion information using the motion information candidate list wherein the motion information candidate list is constructed based on the motion-constrained region.

However Hannuksela teach wherein the deriving motion information comprises:
constructing a motion information candidate list and deriving the motion information using the motion information candidate list (Hannuksela [0111] which includes motion vector and corresponding reference picture index for each available reference picture list, is predicted and used without any modification/correction. Similarly, predicting the motion field information is carried out using the motion field information of adjacent blocks and/or co-located blocks in temporal reference pictures and the used motion field information is signaled among a list of motion field candidate list filled with motion field information of available adjacent/co-located blocks)
wherein the motion information candidate list is constructed based on the motion-constrained region. (Hannuksela [0106] the encoding of an MCTS is constrained in a manner that motion vector candidates are not derived from blocks 
of the MCTS except the last one at the bottom right of the MCTS)
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482